Justice Anderson
delivered the opinion of the Court. The appellants obtained a verdict in the Court below, for the sum of $4562.66 and costs. The judgment was ordered by the Court to be entered for that sum, with interest at the rate of ten per cent, per annum from the date thereof. A new trial was moved by the respondents, and ordered by the Court. The plaintiffs objected to the motion being heard, on the ground that the motion Was not entered of record, and was not within time. From the *182decision of the Court they appealed. It is not necessary to state the case at length; nor is there anything in the record of which the appellants are entitled to avail themselves, as to the notice for new trial. No new principle, nor one of any difficulty whatever, is involved in the case. The only question for the consideration of this Court is, as to the discretion exercised by the Court below in granting a new trial. The power to grant new trials, is one exclusively of discretion;—a legal discretion. The abuse of it, only would justify this Court in interfering. The question of the measure of damages, does not now come in here. The Court below have exercised their discretion; and this Court ought not to control it, in the absence of any perception that it has been" abused. The adoption of any different doctrine, would lead to endless confusion, as well as traverse all established rules of law.
The judgment of the Court is, that the order for the new trial in the Court below, be affirmed.